         Case 4:18-cv-40121-TSH Document 9-1 Filed 10/26/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


  ALFRED MORIN,

                                  Plaintiff,

                             v.                             CIVIL ACTION NO.
                                                            4:18-cv-40121
  WILLIAM LYVER, in his official capacity as
  Northborough Chief of Police,

                                  Defendant.


            THE INTERVENOR COMMONWEALTH OF MASSACHUSETTS’S
                        ANSWER TO THE COMPLAINT

       The Intervenor Commonwealth of Massachusetts answers the numbered paragraphs of

the Complaint as follows:

       1.      The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 1.

       2.      The Commonwealth admits that William Lyver is the Northborough Chief of

Police and, in his official capacity as Chief of Police, is a licensing authority under Mass. Gen.

Laws c. 140, § 131. The Commonwealth admits that the town of Northborough is located in the

County of Worcester in the Commonwealth of Massachusetts.

       3.      Paragraph 3 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal conclusions.

       4.      Paragraph 4 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal conclusions.

       5.      The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 5.
         Case 4:18-cv-40121-TSH Document 9-1 Filed 10/26/18 Page 2 of 7



       6.      The Commonwealth admits that the plaintiff was issued a license to carry firearms

by the Commonwealth between 1995 and 2008. The Commonwealth is without knowledge or

information sufficient to admit or deny the allegations regarding the plaintiff’s possession of a

license to carry firearms between 1985 and 1995.

       7.      The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 7.

       8.      The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 8.

       9.      The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 9.

       10.     The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 10.

       11.     The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 11.

       12.     Paragraph 12 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal conclusions.

       13.     Paragraph 13 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal conclusions.

       14.     The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 14.

       15.     Paragraph 15 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal conclusions.




                                                 2
         Case 4:18-cv-40121-TSH Document 9-1 Filed 10/26/18 Page 3 of 7



       16.     The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 16.

       17.     The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 17.

       18.     The Commonwealth admits paragraph 18.

       19.     The Commonwealth admits paragraph 19.

       20.     The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 20.

       21.     The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 21.

       22.     The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 22.

       23.     The Commonwealth admits paragraph 23.

       24.     The Commonwealth is without knowledge or information sufficient to admit or

deny the allegations of paragraph 24.

       25.     Paragraph 25 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal conclusions.

       26.     Paragraph 26 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal conclusions.

       27.     Paragraph 27 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the Second Amendment,

which speaks for itself.




                                                 3
          Case 4:18-cv-40121-TSH Document 9-1 Filed 10/26/18 Page 4 of 7



        28.     Paragraph 28 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited Supreme Court

decision, which speaks for itself.

        29.     Paragraph 29 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the Fourteenth Amendment,

which speaks for itself.

        30.     Paragraph 28 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited Supreme Court

decision, which speaks for itself.

        31.     Paragraph 31 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited statutes, which

speaks for themselves.

        32.     Paragraph 32 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited statutes, which

speaks for themselves.

        33.     Paragraph 33 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited statute, which

speaks for itself.

        34.     Paragraph 34 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited statute, which

speaks for itself.




                                                 4
          Case 4:18-cv-40121-TSH Document 9-1 Filed 10/26/18 Page 5 of 7



        35.     Paragraph 35 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited statutes, which

speak for themselves.

        36.     Paragraph 36 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited statute, which

speaks for itself.

        37.     Paragraph 37 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited statute, which

speaks for itself.

        38.     Paragraph 38 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited statute, which

speaks for itself.

        39.     Paragraph 39 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited statute, which

speaks for itself.

        40.     Paragraph 40 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead quotes from or characterizes the cited statute, which

speaks for itself.

        41.     The Commonwealth restates and incorporates by reference its responses to

paragraphs 1 through 40 of the Complaint.

        42.     Paragraph 42 contains no allegations of fact to which any response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal conclusions. To the extent a response is

required, paragraph 42 is denied.



                                                 5
           Case 4:18-cv-40121-TSH Document 9-1 Filed 10/26/18 Page 6 of 7




          The remaining paragraphs of the Complaint set forth the relief requested, to which no

response is required. To the extent that a response might be required, the Commonwealth denies

all allegations contained in those paragraphs.

                                FIRST AFFIRMATIVE DEFENSE

          The Commonwealth’s sovereign immunity and Eleventh Amendment immunity bar

Plaintiffs from seeking or obtaining any relief against the Commonwealth.

                               SECOND AFFIRMATIVE DEFENSE

          Plaintiffs cannot assert any claim against the Commonwealth under 42 U.S.C. § 1983.

                                THIRD AFFIRMATIVE DEFENSE

          Plaintiffs have failed to state a claim upon which relief can be granted.



          WHEREFORE, the Commonwealth of Massachusetts respectfully requests that this

Court enter a judgment for the defendants that (1) denies with prejudice all of the relief requested

in the Complaint; (2) declares that the challenged statute, M.G.L. c. 140, § 131(d)(ii)(D) does not

violate, and is fully consistent with, the Second Amendment to the United States Constitution;

(3) otherwise dismisses the Complaint with prejudice; and (4) grants such other relief as is

proper.




                                                    6
         Case 4:18-cv-40121-TSH Document 9-1 Filed 10/26/18 Page 7 of 7



                                                     Respectfully submitted,

                                                     COMMONWEALTH OF
                                                     MASSACHUSETTS,

                                                     By its attorney,

                                                     MAURA HEALEY
                                                     ATTORNEY GENERAL


                                                      /s/ Julia Kobick
                                                     Julia Kobick, BBO #680194
                                                     Assistant Attorney General
                                                     Office of the Attorney General
                                                     One Ashburton Place, 20th Floor
                                                     Boston, Massachusetts 02108
                                                     (617) 963-2559
                                                     julia.kobick@state.ma.us
Dated: October 26, 2018


                                CERTIFICATE OF SERVICE

        I certify that this document filed through the CM/ECF system will be sent electronically
to registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on October 26, 2018.

                                                     /s/ Julia Kobick
                                                     Julia Kobick
                                                     Assistant Attorney General




                                                7
